                 Case 1:14-cv-00423-SAB Document 90 Filed 11/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   AILEEN RIZO,                                       Case No. 1:14-cv-00423-SAB

11                   Plaintiff,                         ORDER FOLLOWING SETTLEMENT;
                                                        VACATING DATES AND DIRECTING
12           v.                                         PARTIES TO FILE DISPOSITIVE
                                                        DOCUMENTS
13   FRESNO COUNTY OFFICE OF
     EDUCATION,                                         (ECF No. 89)
14
                     Defendant.
15

16          On October 19, 2020, a settlement conference was conducted by Magistrate Judge

17 Barbara A. McAuliffe and a proposed agreement was taken under consideration by the parties.

18 (ECF No. 85.) Judge McAuliffe held a further settlement conference on November 4, 2020

19 during which the case settled and payment is to be made by December 4, 2020. (ECF No. 89.)
20          Based upon the settlement of this action, it is HEREBY ORDERED that:

21          1.       All pending matters and dates in this action are VACATED; and

22          2.       Dispositional documents shall be filed within thirty (30) days from the date of

23                   payment.

24
     IT IS SO ORDERED.
25

26 Dated:        November 5, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
